NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

                JOHN PAUL JONES, III,
                      Petitioner,
                             v.
       MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
                __________________________

                        2012-3114
                __________________________

   Petition for review of the Merit Systems Protection
Board in case no. DE3330100361-l-1.
               __________________________

                Decided: September 7, 2012
                __________________________

      JOHN P. JONES III, of Albuquerque, New Mexico, pro
se.

   CALVIN M. MORROW, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With him on the brief were JAMES M.
EISENMANN, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel.
              __________________________
JOHN JONES III   v. MSPB                                  2


    Before PROST, MOORE and REYNA, Circuit Judges.
PER CURIAM.
     Petitioner pro se, John Paul Jones, III, appeals from a
February 15, 2012 final order of the United States Merit
Systems Protection Board (“MSPB” or “Board”) denying
his petition for review. Jones v. Dep’t of Health & Human
Servs., DE3330100361-I-1 (M.S.P.B. Feb. 15, 2012). Mr.
Jones requests review of the Board’s dismissal of claims
arising under the Veterans Employment Opportunities
Act (“VEOA”) of 1998 when the Department of Health and
Human Services did not select him for a public health
advisor position. The issues on appeal are whether the
written complaint Mr. Jones filed with the Department of
Labor (“DOL”) on April 8, 2010 was untimely and filed in
the absence of good cause to toll the filing deadline. We
affirm for the reasons set forth below.
                             I
    Mr. Jones served as a medic during the armed conflict
in Vietnam and qualifies as a preference-eligible veteran.
On or about December 14, 2009, the Department of
Health and Human Services, Centers for Disease Control
and Prevention (“the Agency”) posted two open public
health advisor positions. Mr. Jones applied for one of the
two vacant public health advisor positions, which re-
quired a year of specific GS-12 experience. 1 RA21-22.
    On January 8, 2010, the Agency posted on its
QuickHire website a notice that Mr. Jones was not se-
lected for the public health advisor position because he
did not meet the requisite qualifications. Mr. Jones
learned he would not be selected when he visited the

   1   Citations to “RA__” refer to the pages of the brief
and appendix of the MSPB filed on June 22, 2012.
3                                     JOHN JONES III   v. MSPB


Agency website on January 13, 2010. Upon learning of
his nonselection, Mr. Jones called the Agency and learned
of an internal re-review process after speaking with an
Agency representative. He asked that his qualifications
be re-reviewed.
    On March 12, 2010, the Agency’s human resources
department sent Mr. Jones a letter notifying him that the
internal re-review process would sustain the initial ineli-
gible determination. Mr. Jones then filed a VEOA com-
plaint with the DOL on April 8, 2010 that contested the
Agency determination that he was not eligible for the
position, 2 and subsequently filed a VEOA appeal before
the MSPB. On December 23, 2010, the AJ issued a deci-
sion that rejected the appeal as untimely because, pursu-
ant to 5 U.S.C. § 3330a(a)(2)(A), Mr. Jones exceeded the
allotted sixty days for filing a written complaint with the
DOL.
    Mr. Jones filed a petition for review with the full
Board wherein he disputed that his DOL complaint was
untimely. The Board affirmed the findings of the AJ, and
issued an order dismissing Mr. Jones’s VEOA claims on
grounds of untimeliness. 3 This appealed followed. We
have jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).




                             II
    2   The DOL records reflect that the complaint was
filed on April 13, 2010, but Mr. Jones avers the filing
occurred on April 8, 2010. The AJ determined that this
discrepancy does not impact the ultimate result. RA4.
     3  The Board concluded that “except as modified by
[the February 15, 2012] Final Order, the initial decision of
the administrative judge is the Board’s final order.”
RA15.
JOHN JONES III   v. MSPB                                 4


     Our review of the Board’s decision is narrow and lim-
ited by statute. Under 5 U.S.C. § 7703(c), we may only set
aside the Board’s decision if it is “(1) arbitrary, capri-
cious, an abuse of discretion, or otherwise not in accor-
dance with law; (2) obtained without procedures required
by law, rule, or regulation having been followed; or (3)
unsupported by substantial evidence.” Substantial evi-
dence is “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Con-
sol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938).
    The VEOA grants preferences to veterans who seek
federal employment. 5 U.S.C. § 3330a. If the employing
agency rejects the veteran’s request for preference em-
ployment, the VEOA vests the veteran with the right to
challenge that rejection before the Board. The Board may
review a challenge only after the veteran files a written
complaint with the DOL. The statute requires that the
complaint must be filed with the Secretary of Labor
within sixty days after the date of the alleged injury to
the veteran’s rights:
    (a)(1)(A)   A preference eligible who alleges than
    an agency has violated such individual’s rights
    under any statute or regulation relating to the
    veteran’s preference may file a complaint with the
    Secretary of Labor.
    (B)     A veteran described in section 3304(f)(1)
    who alleges that an agency has violated such sec-
    tion with respect to such veteran may file a com-
    plaint with the Secretary of Labor.
    (2)(A) A complaint under this subsection must
    be filed within 60 days after the date of the
    alleged violation.
5 U.S.C. § 3330a (emphasis added).
5                                    JOHN JONES III   v. MSPB


    In reviewing the veteran’s allegations, the Board may
consider that a petitioner is proceeding pro se, but the
VEOA does not require that veterans be considered for
positions for which they are not qualified. See Jones v.
M.S.P.B., 2012 WL 3007598, at *2 (Fed. Cir. July 24,
2012) (citing Martinez v. Broad. Bd. of Governors, 115
M.S.P.R. 44, 49 (Sept. 10, 2010)) (Board consideration of
pro se petitions for review); Lazaro v. Dep’t of Veterans
Affairs, 666 F.3d 1316, 1319 (Fed. Cir. 2012) (discussing
veteran qualifications).
                            III
     We first address whether Mr. Jones’s written com-
plaint to the DOL was untimely. The AJ calculated sixty
days from the date the applicant’s nonselection was
published on the QuickHire website on January 8, 2010.
The AJ concluded that the complaint should have been
filed no later than March 10, 2010. RA4. The AJ deter-
mined that Mr. Jones filed the complaint with the DOL on
April 8, 2010, approximately a month after the deadline.
Id.
    Mr. Jones appears to argue that the sixty day time
period should commence the day he received the re-review
letter from the Agency indicating that the initial decision
was sustained. He characterizes the re-review of his
qualifications as a good faith attempt to exhaust his
administrative remedies and contends that the determi-
nation did not become final until after the re-review
process completed on the date of the March 12, 2010
letter. Using the March letter as the starting point to
count the sixty days, Mr. Jones argues that his written
complaint was filed within the required time period.
   We agree with the Board’s decision that the written
complaint was late in being filed with the Secretary of
Labor. The evidence of record confirms that on January
JOHN JONES III   v. MSPB                                    6


8, 2010 the Agency published notice of Mr. Jones’s non-
selection and there is no indication that the decision was
preliminary or otherwise subject to reversal. RA23. Mr.
Jones concedes that he became personally aware of the
Agency’s decision regarding his nonselection when he
visited the QuickHire website on January 13, 2010. Thus,
the sixty day filing period set forth in § 3330a(2)(A) is tied
to notice of his nonselection.      The AJ correctly deter-
mined that utilization of the re-review process did not
alter the date of the Agency’s rejection in January. See
Atwell v. Merit Systems Protection Bd., 670 F.2d 272, 282
(Fed. Cir. 1981) (explaining that in reviewing orders of
the MSPB, the judicial review provision of 5 U.S.C. §
7703(c) requires “considerable deference”).
     By establishing grounds for equitable tolling of the
deadline, a veteran may obtain relief after missing the
filing deadline. Roesel v. Peace Corps, 111 M.S.P.R. 366,
370 (2009). The Supreme Court identifies specific circum-
stances that warrant equitable tolling and we agree with
the AJ that Mr. Jones has not presented those circum-
stances. See Irwin v. Dep’t of Veterans Affairs, 498 U.S.
89, 96 (1990) (internal citations omitted) (holding that
when claims are brought against the government, equita-
ble tolling is applicable where a defective pleading was
filed or when the complainant was tricked or induced by
his adversary’s misconduct into allowing a filing deadline
to pass). Here, there is neither argument nor evidence
that the complaint was defective or that Mr. Jones was
“tricked” or “induced” by an Agency representative into
filing late. Equitable tolling is extended “only sparingly,”
a limitation that weighs against extending the deadline in
this case. Irwin, 498 U.S. at 96.
    We note the AJ’s conclusion that Mr. Jones’s argu-
ments surrounding the re-review process were barred
according to principles of collateral estoppel. On appeal,
7                                     JOHN JONES III   v. MSPB


Mr. Jones argues the impact of the Agency’s re-review
process on his untimely filing of a complaint with the
DOL, but the AJ found that those arguments were raised
by Mr. Jones and resolved in an earlier action. 4 RA6-7
(finding Mr. Jones’s arguments based on the re-review
process “identical” to the earlier action) (citing Jones v.
Dep’t of Health & Human Servs., DE3330100347-I-1
(M.S.P.B. Jul 21, 2010)). We find no reason to disturb the
AJ’s determination that the arguments before us are
estopped as matter of law.
     Because the Board acted within its discretion, the de-
cision of the Board is hereby
                          AFFIRMED
                             COSTS
    Each party shall bear its own costs.




    4   The AJ’s decision regarding collateral estoppel is
not determinative since we affirm the Board’s decision
that the filing of the written complaint with the DOL was
untimely, but we note the independent basis for rejecting
claims resolved by a different administrative judge ac-
cording to the same facts and allegations.